In an action for divorce or, in the alternative, for separation, defendant appeals (1) from an order of the Supreme Court, Nassau County, dated August 12, 1971, which, inter alia, awarded plaintiff, pendente lite, alimony of $100 per week and (2) as limited by his brief, from so much of a further order of the same court, dated September 9, 1971, as, upon reargument, adhered to the original determination. Appeal from order dated August 12, 1971 dismissed as academic, without costs. That order was superseded by the order made on reargument. Order dated September 9, 1971 affirmed insofar as appealed from, without costs. Pursuant to the'oral stipulation of counsel during the argument *551of this appeal, the case is ordered on the trial calendar for trial to commence during the January, 1972 Term, subject to the service and filing of an appropriate note of issue and payment of the fee therefor. The affirmance herein is of course not binding upon the trial court upon the issues of alimony. Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.